DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election with traverse of Group III, claims 12 and 15-20 in the reply filed on January 28, 2021 is acknowledged. The traversal is on the ground that it would not be unduly burdensome to search all inventions. This is not found persuasive because the criterion for a National Stage invention is unity of invention, as set forth previously. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims --12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Karageozian et al (WO 2009/064617).
Karageozian discloses the treatment of eye disorders, such as dry eye, comprising the administration of a stabilized preparation comprising a stabilized glycosaminoglycan preparation. See paragraphs [0008]-[0011] and reference claim 47. The preparation comprises a glycosamimoglycan, such as hyaluronic acid (HA) and a nitrogen-containing polymer, such as sodium alginate or alginic acid. See abstract, paragraph [0017] and claims 2 and 3. The reference exemplifies a product comprising 0.5% by weight of sodium alginate and 0.15% by weight of HA. See paragraphs [0026], [0058] and reference claim 27. The reference anticipates the claims. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karageozian et al (WO 2009/064617) and Xia et al (2006/0222623) in view of Jani et al (US 2005/0209606).
 Karageozian teaches as set forth above. The reference is silent regarding the molecular weight of the alginic acid or alginate in composition used for treatment and its source.
It is known in the art to treat dry eye comprising the administration of a composition containing alginate. Xia teaches that an alginate having molecular weight of about 90 kDa to about 700 kDa is suitable for preparing such a product. See abstract and paragraphs [0017]-[0022]. 
Alginate is known to be a product derived from seaweed. This fact is confirmed by Jani. See paragraph [0041].
It would have been obvious to one having ordinary skill in the art to treat an eye disorder, such as dry eye, by administering a composition comprising HA and alginic acid, a product of seaweed, with a reasonable expectation of success because it is expressly suggested by Karageozian. In the absence of unexpected results, it would be within the scope of the artisan to 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623